Citation Nr: 1632764	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, herniated nucleus pulposus, and spinal meningeal cyst at L4-L5 prior to August 27, 2010.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease, herniated nucleus pulposus, and spinal meningeal cyst at L4-L5 on or after August 27, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

During the pendency of the appeal, in a February 2011 rating decision, the RO increased the evaluation for the Veteran's degenerative disc disease to 40 percent effective from August 27, 2010.  Nevertheless, applicable law mandates that, when
a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
a claim remains in controversy where less than the maximum benefit available is
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board further notes that the Veteran had asserted that he was unable to work due to his service-connected disabilities.  See July 2010 statement in support of claim; September 2010 statement in support of claim; November 2010 VA examination.  The United States Court of Appeals for Veterans Claims has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether individual unemployability due to service-connected disabilities (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the RO denied the claim for TDIU in the February 2011 rating decision, and the Veteran was informed of that decision and his appellate rights. Nevertheless, he did not appeal that decision.  Nor has he raised the issue since the February 2011 determination.  Therefore, the Board finds that the issue of entitlement to TDIU is not currently on appeal.  

The Board notes that the Veteran's current representative was not provided with an opportunity to submit an informal hearing presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand because his representative will be given an opportunity to submit additional argument after the development is completed and prior to the case's return to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was most recently afforded a VA examination in connection with this claim in November 2010, which was nearly six years ago.  He has indicated that his disability had increased in severity since that time.  See January 2012 statement in support of claim.  Moreover, the Veteran underwent surgery in January 2011.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination would is needed ascertain the current severity and manifestations of the Veteran's service-connected disability.

The Board also notes that additional evidence has been associated with the claims file since the June 2011 statement of the case.  The evidence includes VA treatment records, private medical records, and records from the Social Security Administration (SSA) that are relevant to the claim.  The Veteran and his representative have not submitted a waiver of the RO's initial consideration of that evidence, and a supplemental statement of the case (SSOC) has not been issued.  Therefore, on remand, the AOJ should consider that evidence and readjudicate the claim. 38 C.F.R. §§ 19.37, 20.1304 (2015).

Additionally, any outstanding, relevant private and VA medical records should be obtained.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability, to include Northern California Spine and Rehabilitation Associates, Inc., Mercy General Hospital, and Dr. Allen Hassan.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA treatment records, including from the Martinez outpatient clinic (OPC), McClellan OPC, and Sacramento VA Medical Center (VAMC) dated from January 2012 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease, herniated nucleus pulposus, and spinal meningeal cyst at L4-L5.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The range of motion testing should be performed for both active and passive motion and in weight-bearing and nonweight-bearing.  If such testing cannot be performed or is not necessary, the examiner should explain in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  The examiner should specifically address the Veteran's statement that pain radiates to his lower extremities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, should be made available for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




